961 F.2d 964
295 U.S.App.D.C. 210
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WILLISTON BASIN INTERSTATE PIPELINE COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 90-1177.
United States Court of Appeals, District of Columbia Circuit.
April 10, 1992.

Before RUTH BADER GINSBURG, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion of respondent to dismiss case, it is


2
ORDERED that the motion is granted.


3
The Clerk is directed to send a certified copy of this order to respondent in lieu of a formal mandate.